Citation Nr: 0704072	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-17 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

Entitlement to an increased rating for service-connected 
degenerative joint disease, left knee, currently evaluated as 
10 percent disabling.

Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Jct., Vermont.

The veteran's substantive appeal, dated in June 2005, showed 
that he requested a travel board hearing.  The RO received 
correspondence from the veteran in December 2005 in which he 
waived his right to an in-person hearing before a Board 
member and requested a videoconference hearing instead.  A 
videoconference was held before the undersigned Veteran's Law 
Judge in March 2006; a transcript is of record. 

The Board received additional evidence in support of the 
veteran's claim in June 2006, which was after the appeal had 
been certified to the Board.  This evidence, which consisted 
of a Section 2 Handicap Certification, radiology examination 
notes, and medical records from Dr. L.C. and Dr. P.K., was 
not considered by the RO.  The veteran, however, has waived 
agency of original jurisdiction review pursuant to 38 C.F.R. 
§ 20.1304(c) (2006).  The Board has considered this evidence 
accordingly.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence fails to show that the 
veteran's service-connected degenerative joint disease of the 
left knee, is manifested by flexion limited to 30 degrees, 
extension limited to 15 degrees, ankylosis, or nonunion or 
malunion of the tibia and fibula.  

3.  The competent medical evidence shows that the veteran's 
service-connected hemorrhoids are large with persistent 
bleeding; requiring changing pads 3-5 times daily.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2006).  

2.  The schedular criteria for a 20 percent rating for 
service-connected hemorrhoids have been approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to increased ratings for his service-
connected disabilities.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send any evidence in his possession that 
pertained to the claims.  Quartuccio, 16 Vet. App. at 187.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for his service 
connected disabilities.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board notes that throughout the course of the 
appeal, the veteran has submitted both lay and medical 
evidence describing current symptomatology and severity 
associated with his disabilities.  Thus, it is clearly 
demonstrated that the veteran understood the types of degree 
of disability rating evidence needed to substantiate the 
claims.  Additionally, the veteran has been afforded VA 
examinations for the purpose of evaluating the current level 
of his disabilities.  Lastly, the 	SOC sets forth the rating 
criteria for all ratings in excess of that currently assigned 
for his disabilities.  For these reasons, the Board finds no 
prejudice to the veteran from the inadequate notice provided 
him on the element of the degree of disability.    

Regarding the inadequate notification to the veteran that an 
effective date for the award of benefits will be assigned, 
the Board finds that the veteran has not been prejudiced by 
this either.  The Board will grant the increased rating for 
the hemorrhoids claim without assigning an effective date; 
the RO will have the opportunity to provide the appropriate 
notice to the veteran prior to assigning the effective date.  
For the right knee increased rating claim, no increased 
rating will be granted and no effective date will be 
assigned.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has provided the veteran with a VA 
examination for each claimed disability.  The RO also 
provided the veteran with an opportunity to testify before 
the undersigned Veterans Law Judge at a videoconference 
hearing.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

The veteran's service-connected degenerative joint disease of 
the left knee is currently evaluated as 10 percent disabling, 
pursuant to diagnostic code 5003.  The veteran is also 
service-connected for instability of the left knee, evaluated 
as 20 percent disabling pursuant to Diagnostic Code 5257.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2006).  The evaluation 
of the instability of the left knee is not presently before 
the Board.      

Diagnostic Code 5003 provides that degenerative arthritis 
(established by x-ray findings) is to rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  38 C.F.R. § 4.17a, 
Diagnostic Codes 5003 (2006).  When there is some limitation 
of motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Id.  In the absence of limitation of motion, a 20 
percent rating is assigned for arthritis with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitation exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  The knee is 
considered to be a "major" joint.  38 C.F.R. § 4.45 (2006).  

The 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2006).  The 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) 
(2006).

Ratings for limited range of motion of the knee are 
determined under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260 (limitation of flexion of leg), flexion 
limited to 30 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  Under 
Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The competent medical evidence does not show that the veteran 
is entitled to a rating higher than 10 percent for his 
service-connected degenerative joint disease of the left 
knee, pursuant to diagnostic code 5003.  

The medical evidence consists of private operative reports, 
dated in September 2001 and October 2003; a July 2003 VA 
radiology report; and July 2004 VA examination and radiology 
reports.  

In the September 2001 operative report, Dr. V.A. reported 
that he performed arthroscopy and arthroscopic debridement of 
the left patella.  Dr. V.A. described the veteran's arthritic 
changes as severe.  Dr. V.A. found no abnormalities in either 
compartment of the knee joint and anterior cruciate ligament 
(ACL).  In the October 2003 operative report, Dr. V.A. stated 
that arthroscopy and arthroscopic debridement revealed severe 
degenerative changes of the distal two-thirds of the patella.  
The patella groove, however, did not show any abnormalities.  

A July 2003 VA radiology report reflected that no 
abnormalities in the left knee were found.  In the report, 
Dr. W.W. stated that the femoral condyles and tibial plateaus 
were intact without collapse and there was no evidence of 
patella alta or patella baja.  No gross joint effusion was 
observed.  

In the July 2004 VA examination report, the VA examiner noted 
moderate pre-patellar swelling/edema in the left knee with 
severe crepitus.  Patella apprehension/compression was 
positive.  In the left knee, flexion was to 120 degrees and 
extension to 5 degrees.  

In a July 2004 VA radiology report, Dr. J.W. reported the 
following as shown by x-rays of the left knee.  There was 
mild anterior soft tissue prominence particularly anterior 
inferior to the patella.  There was a small knee joint 
effusion.  The joint spaces appeared otherwise fairly well 
preserved and stable compared with the previous study, which 
was dated in July 2003.  

The evidence does not show that the veteran is entitled to 
the higher 20 percent rating for degenerative arthritis.  
Such a rating requires flexion limited to 30 degrees, or 
extension limited to no less than 20 degrees, but the 
evidences shows he is able to flex his knee to 120 degrees 
and extend to 5 degrees.  Because limitation of extension is 
non-compensable, a 10 percent rating, but no more, is 
assigned pursuant to Diagnostic Code 5003.  38 C.F.R. § 
4.17a, Diagnostic Codes 5003 (2006).  

The Board has considered other potentially applicable 
diagnostic codes, but finds that the veteran is not entitled 
to a higher rating under any of them.  The Board has 
considered Diagnostic Codes 5256 (ankylosis of the knee) and 
5262 (impairment of tibia and fibula).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 (2006).  The evidence shows 
neither malunion of the tibia or fibula nor any findings of 
ankylosis in the right knee.  Consequently, ratings under 
Diagnostic Codes 5262 and 5256 are not applicable.  
 
Hemorrhoids

The veteran's service-connected hemorrhoids are currently 
evaluated as 10 percent disabling.  A higher rating of 20 
percent is warranted for hemorrhoids, external or internal, 
with persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

Here, the medical evidence shows that the veteran reported 
daily drainage of blood and/or fecal material from his 
rectum, resulting in soakage of 3-5 pads per day.  At his 
videoconference hearing, the veteran testified that the 
hemorrhoids often bled when he was in public, requiring him 
to leave and change his clothes.  The veteran testified that 
these heavy bleeding episodes occurred six times in a month 
and that he always had bloody bowel movements.  The veteran 
stated that he had had surgery in the past, but did not plan 
on having future surgeries because doctors advised him not 
to.  

A VA examination report, dated in October 2004, showed that 
the examiner detected large, non-thrombotic, external 
hemorrhoids.  The hemorrhoids were involved with the 12 
o'clock, 2 o'clock, 5 o'clock, and 9 o'clock positions.  The 
examiner noted bright red blood on the examining glove.  The 
examiner's impression was "significant external hemorrhoids 
with daily symptoms requiring daily use of absorbency pads 
and also with extra changes of underclothing."

The Board also reviewed a sigmoidoscopy report, dated in 
March 2004.  In that report, S.B., Physician's Assistant - 
Certified (PA-C), reported that a digital rectal examination 
revealed large external hemorrhoids, but that a flexible 
sigmoidoscopy revealed no abnormalities.  The report was 
absent for evidence of secondary anemia or fissures.  

The Board finds that the criteria for a 20 percent rating - 
the highest under Diagnostic Code 7336 - have been 
approximated.  The medical evidence does not show anemia or 
fissures as required by the ratings criteria.  The medical 
evidence does, however, reflect that the condition is severe.  
The persistent bleeding, size of the hemorrhoids, and 
frequency of flare-ups more closely resemble the criteria for 
the 20 percent rating.  Based on this evidence, the Board 
finds that a higher rating than that currently assigned is 
warranted.   


ORDER

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left knee is denied.

2.  Entitlement to a 20 percent rating for service-connected 
hemorrhoids is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


